002724

10f1

Case 2:19-cv-04577-DLI-JO Document 1-1 Filed 08/08/19 Page 1 of 1 PagelD #: 7

PO BOX 358
RAMSEY NJ 07446-0358

CHANGE SERVICE REQUESTED

Ellen Blonder
115 Lafayette Pl
Woodmere NY 11598-2139

Dear Ellen Blonder:

Central Credit Services LLC

500 North Franklin Turnpike, Ste 200, Ramsey, NJ 07446
800-829-6136

OFFICE HOURS (EST):
8AM-9PM MONDAY - THURSDAY
8AM-5PM FRIDAY & 8AM-12PM SATURDAY

August 11,2018
Central Credit #: ffoss2

CREDITOR: AMERICAN EXPRESS
CREDITOR’S ACCOUNT #: XXXXXXXXXX01000
BALANCE: $11,155.83

American Express has obtained a judgment against you for the account referenced above and has forwarded the account to us
for collection. We would like to offer you the opportunity to propose a monthly payment plan to resolve your account.

Please respond to this opportunity by contacting us at 800-829-6136, Please address this situation without further delay. Our
staff can assist you with payment arrangements that can resolve this account for you and American Express,

Sincerely,

Central Credit Services

This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used for

that purpose.

BGLVELDO1RS431 {bs
